Exhibit 10.1


Nexeo Solutions, Inc.
Non-Employee Director Compensation Summary
Adopted by the Board of Directors on July 26, 2016
Cash Compensation:
Non-Employee Director Annual Retainer
$100,000
Non-Executive Chairman of the Board Annual Retainer
$100,000
Lead Director Annual Retainer
$20,000
Audit Committee Chair Annual Retainer
$20,000
Nominating and Corporate Governance Committee Chair Annual Retainer
$12,500
Compensation Committee Chair Annual Retainer
S15,000



Non-Employee Director compensation is payable in equal quarterly installments on
or about the first business day of each fiscal quarter.
Non-Employee Directors are also eligible to receive an annual retainer of a
restricted stock award with a grant date value of $100,000 granted (with the
value based on the closing price of Nexeo’s common shares on the date prior to
the grant date and the number of units rounded to the nearest whole unit). The
restricted stock vests one year from the date of grant. The first grant was made
on July 26, 2016; additional grants may be pro-rated as applicable based on
additional grant dates.
Nexeo also requires that Non-Employee Directors maintain an ownership position
in Nexeo of at least 5 times the value of the annual Cash Non-Employee Director
Annual Retainer; provided, however, that new directors shall have five (5) years
from their initial election to the Board to reach this ownership threshold.
Pursuant to Nexeo’s policies, directors are also reimbursed for reasonable
expenses incurred in the performance of their duties.





